Citation Nr: 0111723	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-12 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left knee and 
left upper leg disability, to include as secondary to 
service-connected left ankle disability.

2.  Entitlement to service connection for a right ankle 
disability, to include as secondary to service-connected left 
ankle disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. M. Panarella



INTRODUCTION

The veteran served on active duty from August 1980 to July 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).

The Board notes that the veteran submitted copies of service 
medical records to the Board without a waiver of RO 
consideration.  Generally, under these circumstances this 
would require a remand by the Board for initial consideration 
of the evidence by the RO.  See 38 C.F.R. § 20.1304(a) 
(2000).  However, these records were duplicates of those 
already considered by the RO and contained no additional 
information regarding the claimed disabilities.  Therefore, 
the Board finds that the veteran is not prejudiced by the 
fact that the RO has not considered the aforementioned 
evidence and a remand is not required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The preponderance of the evidence shows that the 
veteran's left knee and left upper leg disability is not 
attributable to his service-connected left ankle or otherwise 
to his period of active service.

3.  The preponderance of the evidence shows that the 
veteran's right ankle disability is not attributable to his 
service-connected left ankle or otherwise to his period of 
active service.



CONCLUSIONS OF LAW

1.  A left knee and left upper leg disability was not 
incurred in or aggravated by active service nor may arthritis 
be presumed to have been so incurred; the claimed 
disabilities are not shown to be proximately due to or the 
result of service-connected disability.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2000).  

2.  A right ankle disability was not incurred in or 
aggravated by active service nor may arthritis be presumed to 
have been so incurred; the claimed disability is not shown to 
be proximately due to or the result of service-connected 
disability.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his left knee and right ankle 
disabilities are due to his service-connected left ankle.  He 
claims that he incurred a right ankle injury when the left 
ankle gave out, and that he has had problems with the left 
knee giving out since the time of the left ankle injury.  As 
a preliminary matter, the Board notes that effective November 
9, 2000, the Veterans Claims Assistance Act of 2000, was 
signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a veteran in developing the facts pertinent to his 
claim.  The Board finds that even though this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claims.  
Although the veteran was initially informed of the evidence 
needed to establish a "well-grounded" claim, which is no 
longer a valid element of a service connection claim, see 
VCAA, supra, the basic elements for establishing service 
connection, irrespective of the "well-grounded" doctrine, 
have remained unchanged.  The RO has made satisfactory 
efforts to ensure that all relevant evidence has been 
associated with the claims file, and there are both private 
and VA medical records in the file.  The veteran was afforded 
VA examinations in September 1999 and February 2000, and 
medical examiners have offered opinions concerning the 
etiology of his disabilities.  The veteran has been offered 
an opportunity to submit additional evidence in support of 
his claim and to appear at a personal hearing.  In short, the 
Board concludes that the duty to assist has been satisfied, 
as well as the duty to notify the veteran of the evidence 
needed to substantiate his claim, and the Board will proceed 
with appellate disposition on the merits.

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§ 1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  
Where a veteran served 90 days or more during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. § 3.307, 3.309 (2000). 

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2000).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2000).

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, that condition is considered as part of 
the original condition.  38 C.F.R. § 3.310(a) (2000).  In 
addition, when aggravation of a nonservice-connected disorder 
is proximately due to or the result of a service-connected 
disability, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  The 
term "disability" as used in 38 U.S.C.A. § 1110 (West 1991), 
refers to impairment of earning capacity, and such definition 
mandates that any additional impairment of earning capacity 
resulting from a service-connected disability, regardless 
whether the additional impairment is itself a separate 
disease or injury caused by the service-connected disability, 
shall be compensated.  Allen v. Brown, 7 Vet. App. 439, 448-
49 (1995).

In relation to the present appeal, the veteran's service 
medical records contain no complaints, findings, or diagnoses 
related to the left knee and left upper leg or the right 
ankle.  In fact, in November 1982, the veteran reported no 
problems with the right ankle.  Likewise, VA examinations of 
December 1983 and February 1986 contain no relevant 
complaints or findings.

Treatment records from St. Catherine's Hospital show that the 
veteran fell on icy stairs and sustained a fractured 
dislocation of the right ankle in December 1988.  The 
following month, he underwent an open reduction and internal 
fixation of the distal tibial and fibular joints.  The 
treatment records make no reference to the left ankle.

VA clinical records from May 1999 note that the veteran 
complained of right ankle pain and left knee pain that he 
believed was due to the left ankle.  Physical examination of 
both knees was negative other than diffuse tenderness with 
palpation of the left knee.  The right ankle was enlarged, 
very tender to palpation along the medial malleolus and 
surrounding tissue, and exhibited a decreased range of 
motion.  The examination of the left ankle was negative.  The 
veteran was assessed with chronic right ankle and left knee 
pain.

In an orthopedic entry that same month, examination of the 
right ankle found tenderness, limited and painful motion, and 
excessive valgus.  The x-ray report disclosed severe 
arthrosis with a broken screw.  The veteran was assessed with 
degenerative joint disease with instability of the right 
ankle.  In a social work note earlier that month, the veteran 
reported that he had surgery of the entire left leg in 
service and that now the left leg sometimes tingled and went 
numb.  He believed that it went out on him and caused him to 
injure the right ankle.

In July and August 1999, the veteran was noted to be status 
post ankle surgery and complained of chronic pain.  He was 
assessed with degenerative joint disease secondary to trauma.  
In August 1999, the veteran complained of continued left knee 
pain and took Naproxen as needed.  In September 1999, the 
veteran was fitted with a brace and shoe for his right ankle.  
He had pain with palpation and movement and was assessed with 
degenerative joint disease of the right ankle.

At a VA examination in September 1999, a nurse performed the 
examination and she did not have the veteran's claims file 
for review.  The veteran reported that his original left 
ankle injury caused his foot to turn 180 degrees medially and 
that he had a cast from toes to groin.  He now had frequent 
falls due to the left knee giving out and one of these falls 
caused the right ankle injury.  He believed that the left 
knee was weak due to the left ankle injury.  

Physical examination of the left ankle was negative.  
Examination of the left knee found flexion limited to 120 
degrees due to obesity, and pain with firm pressure to the 
patella and popliteal space, and with varus and valgus 
stress.  A mild clicking sensation was present with 
McMurray's and the patella appeared to be displaced medially.  
The veteran wore a splint on the right foot due to revision 
of the right ankle surgery the previous month.  It was noted 
that a prior x-ray of the right ankle had found moderate to 
severe degenerative changes, and that an x-ray of the left 
knee found mild hypertrophic spur formation and degenerative 
changes.

In an addendum, the examiner stated that the claims file had 
been obtained but that there was no documentation of the 
original left ankle injury.  She opined that, if the 
veteran's injury was the severe inversion that he described 
with treatment of long leg cast, followed by recurrent pain 
and subluxation of the left ankle, it was as likely as not 
that the left knee degenerative disease was related to the 
left ankle injury and that the left knee contributed to the 
fall that resulted in the right ankle fracture.  It was noted 
that the case was discussed with a physician who concurred 
with the possibility of the above scenario.  The veteran was 
diagnosed with status post repair of the left ankle; 
degenerative joint disease of the left ankle; degenerative 
joint disease of the left knee related to the left ankle; and 
status post fracture of the right ankle, with degenerative 
changes, related to the left ankle and left knee. 

During a VA examination in February 2000, the examiner 
reviewed the veteran's medical history and performed an 
evaluation and x-ray of the left knee.  The examiner was a 
medical doctor and an orthopedic specialist.  The examiner 
found that the veteran's current left knee symptoms were due 
to the degenerative arthritic process in that knee, which was 
mild and relatively minimal, with a relatively normal 
examination, and not producing significant disability.  The 
examiner opined that there was absolutely no relationship 
whatsoever between the development of degenerative arthritis 
in the left knee and the in-service left ankle injury.  The 
examiner based his opinion on the fact that the veteran had 
no left knee complaints in service after the long leg cast 
was applied or prior to discharge from active duty.  On the 
contrary, his left knee complaints were recent.  In addition, 
the left ankle injury did not aggravate or increase the 
severity of the left knee arthritis.  Finally, the examiner 
opined that the right ankle injury had absolutely no 
relationship to the previous left ankle injury.  He based 
this opinion on medical records from the time of the right 
ankle injury.

In August 2000, the veteran's case was reviewed by another VA 
examiner who was a Senior Consultant of Orthopedic Surgery 
and former Chief.  He stated that he reviewed the entire 
claims file, including the opinions of other examiners.  He 
stated that the veteran had an injury of the left ankle in 
1982, was treated accordingly, and had subsequent surgery of 
the ankle.  In 1988, the veteran sustained a fractured 
dislocation of the right ankle after falling on icy stairs.  
The veteran also had degenerative changes of the left knee.  
Based on those facts, the examiner found no evidence that the 
service-connected left ankle caused the left knee or right 
ankle disabilities.  He stated that his opinion was based on 
reasonable medical certainty.

Based upon the above evidence, the Board finds that a 
preponderance of the evidence is against a grant of service 
connection for a left knee or a right ankle disability.  The 
Board acknowledges that the veteran believes that these 
disabilities were caused by his service-connected left ankle 
disability.  However, evidence of a medical nexus may not be 
provided by a layperson.  Brewer v. West, 11 Vet. App. 228, 
234 (1998).  Furthermore, in making its determination, the 
Board has afforded more weight to the opinions of the medical 
specialists submitted in February and August 2000 than to the 
opinion of the examiner in September 1999.  The examiner in 
September 1999 was a nurse and, although a medical doctor 
cosigned the examination report, the Board finds that the 
subsequent review performed by the two orthopedic specialists 
must be afforded more deference.

In addition, the orthopedic specialists thoroughly reviewed 
the claims file and the prior examiner's opinion, and clearly 
discussed the facts upon which they relied in reaching their 
conclusions.  The Board finds these opinions to be thorough, 
well reasoned, and in accordance with the medical evidence of 
record.  On the contrary, the prior examiner appeared to rely 
greatly upon history provided by the veteran.  The Board has 
considered the application of Allen; however, the VA examiner 
specifically found that the left ankle disability had not 
aggravated or increased the severity of the left knee and 
right ankle disabilities.

The Board observes that the evidence does not show, nor does 
the veteran contend, that his claimed disabilities are 
directly related to his period of active service.  The record 
is devoid of any treatment for the claimed disabilities until 
the veteran fell and injured his right ankle in December 
1988, and no medical professional has directly related the 
disabilities to active service.  Accordingly, the Board can 
find no basis under which to grant the benefits sought on 
appeal and the appeal must be denied.

The Board has considered 38 U.S.C.A. § 5107(b) which 
expressly provides that the benefit of the doubt rule must be 
applied to a claim when the evidence submitted in support of 
the claim is in relative equipoise.  The evidence is in 
relative equipoise when there is an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  When the evidence is in 
relative equipoise, the reasonable doubt rule must be applied 
to the claim, and thus, the claim must be resolved in favor 
of the claimant.  See Massey v. Brown, 7 Vet. App. 204, 206-
207 (1994); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  In this 
case, after reviewing the evidence of record, the Board finds 
that the evidence is not in relative equipoise, and thus, the 
benefit of the doubt rule is not for application in this 
case.


ORDER

Service connection for a left knee and left upper leg 
disability, to include as secondary to service-connected left 
ankle disability, is denied.

Service connection for a right ankle disability, to include 
as secondary to service-connected left ankle disability, is 
denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

